DETAILED ACTION
1.	Claims 21-22, 25-27, and 29-43 have been presented for examination. 
	Claims 23-24 and 28 have been cancelled.
	Claims 41-43 are newly added. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority. This application is a continuation of 14/170,354 filed 01/31/2014 now issued patent 9977847. 14/170,354 has priority to provisional application 61/895,347 filed 10/24/2013 as well as provisional application 61/895,346 also filed 10/24/2013.
Response to Arguments
4.	Applicant's arguments filed 11/4/20 have been fully considered but they are not persuasive. 
	i)	The Terminal Disclaimer filed 11/4/20 has been approved therefore the previously presented double patenting rejection has been WITHDRAWN.
ii)	Following Applicants amendments a 112 rejection has been presented below. The Examiner also notes a claim objection following Applicants amendment. 
iii)	Following Applicants amendments and arguments the prior art rejection is MAINTAINED. The Examiner notes the following analysis. The Smart Building Manager, element 106 in Figure 1A, reads on the smart meter recited. Specifically the Smart building manager includes “[0084] The AM&V Layer 110 may be further configured to become a "smart electric meter" a or substitute for conventional electric meters.” Therefore the smart building manager consists of a smart meter and can be read on as the claimed smart meter. The claimed transmission module is seen in the “[0035] In an exemplary embodiment, the smart building manager 106 is configured to include a communications interface 107…” The claimed usage module is seen in [0046] “the demand response layer 112 checks that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress.  The constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, electrical codes, energy codes, and the like.” The claimed model evaluation engine that assesses accuracy of a “[0108]… If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist.” The claimed adaptation module that determines an updated forecast model instance having increased accuracy and replaces the current energy forecast model instance with the updated forecast model instance would be seen in “[0108]… If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist.”) Lastly the claimed (1) the energy forecast model data comprises one or more values for one or more parameters of an energy forecast model instance used by the energy smart meter to forecast energy consumption or production, the one or more parameters being applied to one or more values measured by the energy smart meter would be seen in “[0074]… The smart building manager 106 (with input from the user or operating using pre-configured business rules shown in FIG. 3) may be configured to accept time-of-use pricing signals or information from a smart grid (e.g., an energy provider, a smart meter, etc.) and, using its knowledge of historical building system data, control algorithms, calendar information, and/or weather information received from a remote source, may be configured to conduct automatic cost forecasting.”) and the claimed (2) the higher level node is physically separate from, and receives energy forecast model parameters from, multiple energy smart meters, the energy smart meters comprising the transmission module, the usage module, the model evaluation engine, and the adaptation module is seen at least “[0096] The smart building manager 106 shown in the Figures may be configured to support multi-campus or multi-building energy management services.  Each of a plurality of campuses can include a smart building manager configured to manage the building, IT, and energy resources of each campus.” Therefore each smart building manager would read on the “smart meter” as recited and they would all be connected hierarchically to the upper level node of either the “smart grid” or the “energy providers” elements 104 and 102 respectively. The forecasting would be carried out both locally on the “smart building manager” aka the “smart meter” and at the “smart grid” level which is hierarchically above the “smart meters” and also physically separate, [0076] “The smart building manager 106 or the DR layer 112 may plan these activities or proactively begin load shedding based on grid services capacity forecasting conducted by a source on the smart grid or by a local algorithm (e.g., an algorithm of the demand response layer).” Therefore the prior art rejection is MAINTAINED.
Claim Objections
5.	Claim 29 is objected to because of the following informalities: Claim 29 recites “…in the hierarchical energy system. wherein ….” The claim cannot have more than one period.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant
i)	Claim 29 recites “the hierarchical energy system.” Following Applicants amendment, there is insufficient antecedent basis for this limitation in the claim. This renders the claim vague and indefinite.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	Claims 21-22, 25-27, and 29-43 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Drees et al. U.S. Patent Publication No. 2012/0022700.

Regarding Claim 21: The reference discloses An energy smart meter, comprising:
a communication connection; ([0036])
a processor; and ([0037])
one or more computer-readable storage media storing computer-executable modules that, when executed by the processor, cause the energy smart meter to communicate within an energy system hierarchy, the modules comprising: ([0037])
a transmission module that, by the communication connection, communicates energy forecast model data to a higher level node in the energy system hierarchy, (“[0096] The smart building manager 106 shown in the Figures may be configured to support multi-campus or multi-building energy management services.  Each of a plurality of campuses can include a smart building manager configured to manage the building, IT, and energy resources of each campus.”)
a usage module that records energy usage measurements by one or more energy consumers or energy prosumers in communication with, and monitored by-the smart meter; (“[0074]… The smart building manager 106 (with input from the user or operating using pre-configured business rules shown in FIG. 3) may be configured to accept time-of-use pricing signals or information from a smart grid (e.g., an energy provider, a smart meter, etc.) and, using its knowledge of historical building system data, control algorithms, calendar information, and/or weather information received from a remote source, may be configured to conduct automatic cost forecasting.”)
a model evaluation engine that assesses accuracy of a current energy forecast model instance using at least some of the energy usage measurements; and (“[0108]… If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist.”)
an adaptation module that determines an updated forecast model instance having increased accuracy and replaces the current energy forecast model instance with the updated forecast model instance. (“[0108]… If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist.”)
wherein (1) the energy forecast model data comprises one or more values for one or more parameters of an energy forecast model instance used by the energy smart meter to forecast energy consumption or production, the one or more parameters being applied to one or more values measured by the energy smart meter; (“[0074]… The smart building manager 106 (with input from the user or operating using pre-configured business rules shown in FIG. 3) may be configured to accept time-of-use pricing signals or information from a smart grid (e.g., an energy provider, a smart meter, etc.) and, using its knowledge of historical building system data, control algorithms, calendar information, and/or weather information received from a remote source, may be configured to conduct automatic cost forecasting.”) and (2) the higher level node is physically separate from, and receives energy forecast model parameters from, multiple energy smart meters, the energy smart meters comprising the transmission module, the usage module, the model evaluation engine, and the adaptation module. ([0076] “The smart building manager 106 or the DR layer 112 may plan these activities or proactively begin load shedding based on grid services capacity forecasting conducted by a source on the smart grid or by a local algorithm (e.g., an algorithm of the demand response layer).”)

Regarding Claim 22: The reference discloses The energy smart meter of claim 21, wherein the modules further comprise an initialization module that estimates an initial forecast model instance based on historical consumption data for the smart meter. (“[0139] [0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”)

Regarding Claim 25: The reference discloses The energy smart meter of claim 21, wherein the model evaluation engine asses the accuracy of the current energy forecast model instance by determining a forecast error and comparing the forecast error to a forecast error threshold (“[0114] Automated fault detection module 412 is yet further shown to include threshold parameter evaluator 526.  Threshold parameter evaluator 526 can use the one or more threshold parameters from training component 522 to determine if new performance values are statistically significant.  For example, threshold parameter evaluator 526 may compare a new EWMA from EWMA generator 520 to a trained threshold parameter to determine if the new EWMA is statistically significant, i.e. the new EWMA falls outside of the predicted behavior.  If a new performance value is statistically significant, threshold parameter evaluator 526 may notify automated diagnostics module 414, manual diagnostics module 416, and/or GUI services that a possible fault condition exists.”) and the adaptation module determines the updated forecast model instance when the determined forecast error meets or exceeds the forecast error threshold. (“[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 26: The reference discloses The energy smart meter of claim 25, wherein the energy forecast model data communicated by the transmission module comprises one or more parameter values for the updated energy forecast model instance. (“[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 27: The reference discloses The energy smart meter of claim 25, wherein the updated energy forecast model instance comprises a same forecast model type as the current energy forecast model instance but a different value for at least one parameter. (“[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 29: See rejection for claim 1.

Regarding Claim 30: The reference discloses The one or more non-transitory computer-readable storage media of claim 29, the method further comprising:
generating an initial energy forecast model instance based on historical consumption data measured by the energy smart meter. (“[0139] [0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”)

Regarding Claim 31: The reference discloses The one or more non-transitory computer-readable storage media of claim 29, wherein evaluating accuracy of a current energy forecast model comprises determining a forecast error and comparing the forecast error with a forecast error threshold. (“[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 32: The reference discloses The one or more non-transitory computer-readable storage media of claim 31, wherein determining the forecast error and comparing the forecast error to the forecast error threshold is performed at predetermined intervals. (“[0081] …The AM&V layer 110 may be configured to track (e.g., using received communications) the inputs for use by such a validation method at regular intervals and may be configured to make adjustments to an "adjusted baseline energy use" model against which to measure savings.”)

Regarding Claim 33: The reference discloses The one or more non-transitory computer-readable storage media of claim 31, wherein the updating is carried out if it is determined that the determined forecast error meets or exceeds the forecast error threshold. (“[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 34: See rejection for claim 1.

Regarding Claim 35: The reference discloses The method of claim 34, the method further comprising:
generating an initial energy forecast model instance based on historical consumption data measured by the energy smart meter. (“[0139] [0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”)

Regarding Claim 36: The reference discloses The method of claim 34, wherein evaluating accuracy of a current energy forecast model comprises determining a forecast error and comparing the forecast error with a forecast error threshold. (“[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 37: The reference discloses The method of claim 36, wherein determining the forecast error and comparing the forecast error to the forecast error threshold is performed at predetermined intervals. (“[0081] …The AM&V layer 110 may be configured to track (e.g., using received communications) the inputs for use by such a validation method at regular intervals and may be configured to make adjustments to an "adjusted baseline energy use" model against which to measure savings.”)

Regarding Claim 38: The reference discloses The method of claim 36, wherein the updating is carried out if it is determined that the determined forecast error meets or exceeds the forecast error threshold. (“[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 39: The reference discloses The method of claim 34, further comprising:
receiving a request from a higher level node in the hierarchical energy system for at least one of the one or more parameters; and (“[0075]… The smart building manager 106 or DR layer 112 may also be configured to model utility rates to make decisions for the system.  All of the aforementioned processing activities or inputs may be used by the smart building manager 106 (and more particularly, a demand response layer 112 thereof) to limit, cap, profit-from, or otherwise manage the building or campus's energy spend.  For example, using time-of-use pricing information for an upcoming hour that indicates an unusually high price per kilowatt hour, the system may use its control of a plurality of building systems to limit cost without too drastically impacting occupant comfort.  To make such a decision and to conduct such activity, the smart building manager 106 may use data such as a relatively high load forecast for a building and information that energy storage levels or distributed energy levels are low.” Figure 1A, the smart building manager is the higher node in the hierarchy taking information from the lower levels which perform forecasting such as at least 114)
transmitting the at least one of the one or more parameters to the higher level node in response to the request. (“[0075]… The smart building manager 106 or DR layer 112 may also be configured to model utility rates to make decisions for the system.  All of the aforementioned processing activities or inputs may be used by the smart building manager 106 (and more particularly, a demand response layer 112 thereof) to limit, cap, profit-from, or otherwise manage the building or campus's energy spend.  For example, using time-of-use pricing information for an upcoming hour that indicates an unusually high price per kilowatt hour, the system may use its control of a plurality of building systems to limit cost without too drastically impacting occupant comfort.  To make such a decision and to conduct such activity, the smart building manager 106 may use data such as a relatively high load forecast for a building and information that energy storage levels or distributed energy levels are low.” Figure 1A, the smart building manager is the higher node in the hierarchy taking information from the lower levels which perform forecasting such as at least 114)

Regarding Claim 40: The reference discloses The method of claim 39, wherein the transmitting comprises transmitting a plurality of parameters in a vector. (“[0081]… Using the building subsystem integration layer (or other layers of the BMS), relevant data may be stored and the AM&V layer 110 may be configured to track the parameters specified by IPMVP Option B or A for the computation of energy savings for a system in isolation (e.g., flow rates, temperatures, power for a chiller, etc.).”)

Regarding Claim 41: The reference discloses The energy smart meter of claim 21, wherein a parameter of the one or more parameters of an energy model forecast instance comprises a data smoothing factor. ([101] “Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”)

Regarding Claim 42: The reference discloses The one or more non-transitory computer-readable storage media of claim 29, wherein a parameter of the one or more parameters of an energy model forecast comprises a data smoothing factor. ([101] “Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”)

Regarding Claim 43: The reference discloses The method of claim 34, wherein a parameter of the one or more parameters of an energy model forecast comprises a data smoothing factor. ([101] “Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”)
Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	All Claims are rejected.

10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2013/0325147.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SAA



March 16, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128